DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on November 17, 2020 has been entered.
 
Claim Objections
Claim 15 is objected to because it does not end with a period “.” as required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 3, line 1, the recitation “the interior edge of the plurality of teeth receptacles” is vague and indefinite as to whether interior refers to the plurality or to each of the teeth receptacles, and it seems that --each of-- should be inserted after “edge”.
In claim 6, lines 5-6, the recitation “a first end elongated structure” is vague and indefinite as to what is being set forth, and it seems that --of the-- should be inserted after “end”; in line 17, the recitation “side edges of the plurality of teeth receptacles” is vague and indefinite as to whether side edges refers to the plurality or to each of the teeth receptacles, and it seems that --each of-- should be inserted after “edges”.
In claim 12, lines 1-2, the recitation “an interior edge of the plurality of teeth receptacles” is vague and indefinite as to whether interior refers to the plurality or to each of the teeth receptacles, and it seems that --each of-- should be inserted after “edge”.
In claim 13, line 7, the recitation “configured to receive” renders the claim vague and indefinite as to what structure is being set forth, particularly since in lines 2-3, the claim sets forth that the hot stick and the hot stick attachment are engaged, and it seems that the subject recitation should be changed to --that receives-- or the like; in 
In claim 16, line 2, the recitation “an interior edge of the plurality of teeth receptacles” is vague and indefinite as to whether interior refers to the plurality or to each of the teeth receptacles, and it seems that --each of-- should be inserted after “edge”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8, 9, 11-16, and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over Nehls, pn 3,773,375.
Regarding claim 6 and the claims dependent therefrom, Nehls discloses an apparatus with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
an elongated structure (e.g., 22 of 11);
an attachment member detachably engaged with a first end elongate structure, the attachment member comprising:
a blade (e.g., 12);
an attachment component (e.g., 26 of 10) rigidly coupled to the blade, the attachment component comprising:
9.85 mm and 10.25 mm from a center point located within the hook receptacle; and
a plurality of teeth receptacles (e.g., the spaces between the occurrences of 29 of the subject occurrence of 26), wherein:
the plurality of teeth receptacles are arranged in an arc around the hook receptacle (e.g., see Fig. 2, which is the cover figure); and
side edges of the plurality of teeth receptacles are aligned with the center point (e.g., as disclosed) and the side edges of a given teeth receptacle are 15 arc degrees apart with respect to the center point;
[claim 8] neighboring side edges of neighboring teeth receptacles are 15 arc degrees apart with respect to the center point;
[claim 9] the plurality of teeth receptacles comprise five teeth receptacles (e.g., see Fig. 2);
[claim 11] the attachment portion comprising a handle (e.g., 22 of 10), wherein the blade and the attachment component are rigidly coupled to opposing ends of the handle;
[claim 12] an interior edge of the plurality of teeth receptacles is 10.05 mm from the center point.
Regarding claim 13 and the claims dependent therefrom, Nehls discloses an apparatus with almost every structural limitation of the claimed invention on which every step of the claimed method is performed (except for the limitations shown in italics and grayed-out) including:
engaging a first hot stick (e.g., 11) with a hot stick attachment (e.g., 10), the first hot stick comprising a first attachment interface (e.g., 26 of 11), the hot stick attachment comprising:
an operative component (e.g., 12);
an attachment component (e.g., 26 of 10) rigidly coupled to the operative component, the attachment component comprising:
a hook receptacle (e.g., 31 of 26 of 10) configured to receive the first attachment interface of the first hot stick, the hook receptacle is defined in part by an arc-shaped component (e.g., the leftmost portion of the subject occurrence of 26 as viewed in Fig. 2) extending from an end of the hook receptacle, an outer peripheral edge of the arc-shaped component is between 9.85 mm and 10.25 mm from a center point located within the hook receptacle;
a plurality of teeth receptacles (e.g., the spaces between the occurrences of 29 of the subject occurrence of 26 of 10), wherein:
the plurality of teeth receptacles are arranged in an arc around the hook receptacle (e.g., see Fig. 2); and
side edges of the plurality of teeth receptacles are aligned with the center point (e.g., as disclosed) and the side edges of a 15 arc degrees apart with respect to the center point;
disengaging the hot stick attachment from the first hot stick;
engaging the hot stick attachment with a second hot stick comprising a second attachment interface that engages with the plurality of teeth receptacles;
[claim 14] the first attachment interface of the first hot stick is a shotgun-type interface and the second attachment interface of the second hot stick is a universal-type attachment interface;
[claim 15] the method further comprising:
disengaging the hot stick attachment from the second hot stick;
engaging the hot stick attachment with a third hot stick comprising a third attachment interface that engages with the plurality of teeth receptacles, the second attachment interface of the second hot stick is a universal-type interface and the third attachment interface of the third hot stick is a universal-type attachment interface;
[claim 16] an outer peripheral edge of the arc is 10.05 mm from the center point, and an interior edge of the plurality of teeth receptacles is 10.05 mm from the center point;
[claim 19] the plurality of teeth receptacles comprise five teeth receptacles (e.g., as shown in Fig. 2).
In the alternative, if it is argued that the Nehls does not explicitly disclose that the side edges of the plurality of teeth receptacles are radially aligned with the center point, it is respectfully submitted that such a modification amounts to a mere change in shape/configuration within the shapes/configurations known in the art, and the 
Thus, regarding claims 6, 8, 9, 11-16, and 19, Nehls lacks only the specific recited dimensions as follows:
(a)	the specific radius of the arc shaped component of the attachment member as follows:
[from claim 6] an outer peripheral edge of the arc-shaped component is between 9.85 mm and 10.25 mm from a center point located within the hook receptacle;
[claim 12] an interior edge of the plurality of teeth receptacles is 10.05 mm from the center point;
[from claim 13] an outer peripheral edge of the arc-shaped component is between 9.85 mm and 10.25 mm from a center point located within the hook receptacle;
[claim 16] an outer peripheral edge of the arc is 10.05 mm from the center point, and an interior edge of the plurality of teeth receptacles is 10.05 mm from the center point; and
(b)	the specific angle between the side edges of the teeth receptacles as follows:
[from claim 6] the side edges of a given teeth receptacle are 15 arc degrees apart with respect to the center point;
[claim 8] neighboring side edges of neighboring teeth receptacles are 15 arc degrees apart with respect to the center point;
[from claim 13] the side edges of a given teeth receptacle are 15 arc degrees apart with respect to the center point;
Nehls is silent as to these specific dimensions.
However, regarding (a) and (b), it is respectfully submitted that these dimensions pertain to the various sizes and spacings of the elements of the well known and commonly used rotatable connecting structure of Nehls; specifically, they pertain to the outer radius of the component 26, the tooth size, the tooth location, and the tooth spacing. Such connecting components are available in substantially an infinite number of sizes and spacings based on usual, routine or common manufacturing considerations such as the size of the device being made, the size/weight of the device being supported by the component, the number of rotational positions desired, the necessary tooth size required to withstand the projected operation and use of the component, and various other routine concerns regarding manufacturing and use thereof. Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the subject features having any size and spacing including the specific recited ranges of sizes and spacings for the well known reasons including the usual, routine or common manufacturing and usage considerations described above.
Further, regarding claims 13 and 15, Nehls lacks additional hot sticks to which the hot stick attachment is attached. However, extensions such as that (e.g., 11) of Nehls are available or manufactured in a wide variety of lengths, diameters and other configurations (such as bent, curved, etc.) for various well known reasons including to .

Allowable Subject Matter
Claims 1-5 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7, 17, and 18 would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 17, 2020 have been fully considered but they are not persuasive with respect to the claims rejected over prior art above. Applicant is respectfully directed to the modified prior art rejections above for a further explanation of the Examiner’s position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

cfd
January 14, 2021